DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,749,711. Although the claims at issue are not identical, they are not patentably distinct from each other because Mukundan discloses the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-24, 30, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chesla et al. (US 2013/0329734 A1, hereinafter “Chesla”) in view of Cartmell et al. (WO 2012/167184 A2, hereinafter “Cartmell”).
Regarding claims 20 and 33, Chesla discloses a method for directing packet flows along a plurality of network links defined between an edge device and a gateway device of a software defined wide area network (SD-WAN) (see Figure 1, para. 0020-0021); the method comprising: at an edge device connected to a gateway that is at a different location than the edge device (see Figure 1, para. 0020-0021): receiving a 
Regarding claims 21 and 34, Chesla discloses wherein the gateway is in a public cloud (see para. 0021).
Regarding claims 22 and 34, Chesla discloses wherein the gateway is in a datacenter (see para. 0021).
Regarding claims 23 and 35, Chesla discloses wherein the edge device is at a premises of an enterprise, and the plurality of network links connect the premises to the gateway at the different location (see Figure 1, para. 0020-0028).
Regarding claims 24 and 36, Chesla discloses all the subject matter but fails to mention wherein selecting the network link comprises selecting, based on the identified application type, two or more network links from the plurality of network links to forward the packets of the flow to the gateway. However, Cartmell from a similar field of endeavor discloses wherein selecting the network link comprises selecting, based on the identified application type, two or more network links from the plurality of network links to forward the packets of the flow to the gateway (see para. 0004-0006, 0150- 0Figures 1A-1E, CGW or converged gateway receive plurality of packets and send on different links such as WiFi or cellular to user device through the edge device or home nodes, RAN connected to the user with various technologies or RATs). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Cartmell packet forwarding scheme into Chesla packet forwarding scheme. The method can be implemented in a network. The motivation of doing this is to provide an efficient traffic diversion in software defined network.
Regarding claim 30, Chesla discloses all the subject matter but fails to mention wherein the identified application type comprises a bulk-file transfer application type, wherein bulk-file transfer network traffic is set as a lowest priority traffic and uses a small portion of network bandwidth. However, Cartmell from a similar field of endeavor discloses wherein the identified application type comprises a bulk-file transfer application type, wherein bulk-file transfer network traffic is set as a lowest priority traffic and uses a small portion of network bandwidth (see para. 0338, 0421,0424,0489,0497 and 0616). Thus, it would have been obvious to one ordinary skill in the art before the .

Claims 20-26, 28-29, 33-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chesla et al. (US 2013/0329734 A1, hereinafter “Chesla”) in view of Hui et al. (US 2013/0019005 A1, hereinafter “Hui”).
Regarding claims 20 and 33, Chesla discloses a method for directing packet flows along a plurality of network links defined between an edge device and a gateway device of a software defined wide area network (SD-WAN) (see Figure 1, para. 0020-0021, Gateway can be Network 150 and edge devices can be 102-1); the method comprising: at an edge device connected to a gateway that is at a different location than the edge device (see Figure 1, para. 0020-0021): receiving a packet flow (see Figure 1, para. 0026-0030). Chesla discloses all the subject matter but fails to mention explicitly the method comprising: at an edge device connected to a gateway that is at a different location than the edge device: receiving a packet flow; performing deep packet inspection (DPI) on the received packet flow to identify an application type associated with the received packet flow; and based on the identified application type, selecting a network link from the plurality of network links for forwarding the packet flow to the gateway. However, Hui discloses receiving a packet flow; performing deep packet inspection (DPI) on the received packet flow to identify an application type associated with the received packet flow (see para. 0050); and based on the identified application 
Regarding claims 21 and 34, Chesla discloses wherein the gateway is in a public cloud (see para. 0021).
Regarding claims 22 and 34, Chesla discloses wherein the gateway is in a datacenter (see para. 0021).
Regarding claims 23 and 35, Chesla discloses wherein the edge device is at a premises of an enterprise, and the plurality of network links connect the premises to the gateway at the different location (see Figure 1, para. 0020-0028).
Regarding claims 24 and 36, Chesla discloses all the subject matter but fails to mention wherein selecting the network link comprises selecting, based on the identified application type, two or more network links from the plurality of network links to forward the packets of the flow to the gateway. However, Hui from a similar field of endeavor discloses wherein selecting the network link comprises selecting, based on the identified application type, two or more network links from the plurality of network links to forward the packets of the flow to the gateway (see para. 0080 and 0091). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Hui packet forwarding scheme into Chesla packet forwarding scheme. The method can be implemented in a network. The  
Regarding claims 25 and 37, Chesla discloses all the subject matter but fails to mention wherein selecting the two or more network links comprises: assessing bandwidth on the plurality of network links; and load balancing traffic on the two or more network links to distribute the packets belonging to the flow among the two or more network links. However, Hui from a similar field of endeavor discloses wherein selecting the two or more network links comprises: assessing bandwidth on the plurality of network links (see para. 0076-0079); and load balancing traffic on the two or more network links to distribute the packets belonging to the flow among the two or more network links (see para. 0080 and 0091). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Hui load balancing scheme into Chesla traffic forwarding scheme. The method can be included in a Router/Switch/Gateway. The motivation of doing this is to intelligently balance loads among the various links.
Regarding claim 26, Chesla discloses all the subject matter but fails to mention wherein load balancing traffic comprises assessing a quality of a network link based on the identified application type. However, Hui from a similar field of endeavor discloses wherein load balancing traffic comprises assessing a quality of a network link based on the identified application type (see para. 0067-0068 and 0091). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Hui load balancing scheme into Chesla traffic forwarding 
Regarding claim 28, Chesla discloses all the subject matter but fails to mention wherein selecting the two or more network links comprises identifying a set of two or more active network links. However, Hui from a similar field of endeavor discloses wherein selecting the two or more network links comprises identifying a set of two or more active network links (see para. 0068-0072). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Hui load balancing scheme into Chesla traffic forwarding scheme. The method can be included in a Router/Switch/Gateway. The motivation of doing this is to intelligently balance loads among the various links.
Regarding claims 29 and 39, Chesla discloses wherein the identified application type comprises an identity of a specific application associated with the network-traffic flow. However, Hui from a similar field of endeavor discloses wherein the identified application type comprises an identity of a specific application associated with the network-traffic flow (see para. 0050, traffic types). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Hui load balancing scheme into Chesla traffic forwarding scheme. The method can be included in a Router/Switch/Gateway. The motivation of doing this is to intelligently balance loads among the various links.




Claims 25, 26, 28, 29, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chesla in view of Cartmell  as applied to claim 20 above, and further in view of Hui et al. (US 2013/0019005 A1, hereinafter “Hui”).
Regarding claims 25 and 37, Chesla and Cartmell disclose all the subject matter but fails to mention wherein selecting the two or more network links comprises: assessing bandwidth on the plurality of network links; and load balancing traffic on the two or more network links to distribute the packets belonging to the flow among the two or more network links. However, Hui from a similar field of endeavor discloses wherein selecting the two or more network links comprises: assessing bandwidth on the plurality of network links (see para. 0076-0079); and load balancing traffic on the two or more network links to distribute the packets belonging to the flow among the two or more network links (see para. 0080 and 0091). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Hui load balancing scheme into Chesla and Cartmell traffic forwarding scheme. The method can be included in a Router/Switch/Gateway. The motivation of doing this is to intelligently balance loads among the various links.
Regarding claim 26, Chesla and Cartmell disclose all the subject matter but fails to mention wherein load balancing traffic comprises assessing a quality of a network link based on the identified application type. However, Hui from a similar field of endeavor discloses wherein load balancing traffic comprises assessing a quality of a network link based on the identified application type (see para. 0067-0068 and 0091). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the 
Regarding claim 28, Chesla and Cartmell disclose all the subject matter but fails to mention wherein selecting the two or more network links comprises identifying a set of two or more active network links. However, Hui from a similar field of endeavor discloses wherein selecting the two or more network links comprises identifying a set of two or more active network links (see para. 0068-0072). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Hui load balancing scheme into Chesla and Cartmell traffic forwarding scheme. The method can be included in a Router/Switch/Gateway. The motivation of doing this is to intelligently balance loads among the various links.
Regarding claims 29 and 39, Chesla and Cartmell disclose wherein the identified application type comprises an identity of a specific application associated with the network-traffic flow. However, Hui from a similar field of endeavor discloses wherein the identified application type comprises an identity of a specific application associated with the network-traffic flow (see para. 0050, traffic types). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Hui load balancing scheme into Chesla and Cartmell traffic forwarding scheme. The method can be included in a Router/Switch/Gateway. The motivation of doing this is to intelligently balance loads among the various links.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chesla in view of Cartmell  as applied to claim 20 above, and further in view of Eichen et al. (US 2012/0157068 A1, hereinafter “Eichen”).
Regarding claim 31, Chesla and Cartmell disclose all the subject matter but fails to mention wherein when the identified application type comprises a social-network website browsing application type, the network-traffic flow is switched to an internet connection. However, Eichen from a similar field of endeavor discloses wherein when the identified application type comprises a social-network website browsing application type, the network-traffic flow is switched to an internet connection (see para. 0043). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Eichen switching scheme into Chesla and Cartmell transmission scheme. The method can be implemented in a gateway. The motivation of doing this is to efficiently route traffic.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chesla in view of Cartmell as applied to claim 20 above, and further in view of Mathur et al. (US 2013/0128889, hereinafter “Mathur”).
Regarding claim 32, Chesla and Cartmell disclose all the subject matter but fails to mention wherein the identified application type a voice application type, and wherein the voice application type comprises a high priority traffic type, the method further comprising performing a forward-error correction to reduce packet loss. However, Mathur from a similar field of endeavor discloses wherein the identified application type a voice application type, and wherein the voice application type comprises a high .

Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chesla in view of Cartmell as applied to claim 20 above, and further in view Lesser (US 2007/0130325).
Regarding claims 27 and 38, Chesla and Cartmell disclose all the subject matter but fails to mention wherein assessing the quality of the network link comprises measuring a quality of the network link based on at least one of latency, jitter, loss, and available bandwidth. However, Lesser from a similar field of endeavor discloses wherein assessing the quality of the network link comprises measuring a quality of the network link based on at least one of latency, jitter, loss, and available bandwidth (see para. 0002 and 0028).Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Lesser network link performance scheme into Chesla and Cartmell transmission scheme. The method can be implemented in a gateway. The motivation of doing this is to serve user in an acceptable manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK RINEHART can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR

Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463